        Case 4:14-cv-04908-PJH Document 130-1 Filed 06/21/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                    (OAKLAND DIVISION)
11
     FINJAN LLC,                                   Case No. 4:14-cv-04908-PJH
12
                   Plaintiff,                      [PROPOSED] ORDER RE DISMISSAL OF
13                                                 THREE PATENTS-IN-SUIT
          v.
14

15   PALO ALTO NETWORKS, INC.,                     Hon. Phyllis J. Hamilton
                                                   Ctrm: 3, 3rd Floor
16                 Defendant.

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    Case No. 14-cv-04908-PJH
                                          [Proposed] Order RE Dismissal of Three Patents-In-Suit
          Case 4:14-cv-04908-PJH Document 130-1 Filed 06/21/21 Page 2 of 3




 1                                         [PROPOSED] ORDER
 2          The Court, having read and considered the parties’ Stipulation, and finding good cause in

 3   support thereof, hereby orders the following:

 4          Finjan’s claims for infringement of U.S. Patent No. 6,804,780 (Counts I and II of

 5   Dkt. No. 112) are dismissed with prejudice in the event the ESET judgment of invalidity of the ’780

 6   patent (Finjan, Inc. v. ESET, LLC, No. 3:17-cv-0183-CAB-BGS, Dkt. No. 875 (S.D. Cal. Mar. 29,

 7   2021)) becomes final without any further appeal and are dismissed without prejudice to Finjan’s

 8   reassertion of infringement claims against PAN if and only if the ESET judgment of invalidity of

 9   the ’780 patent is reversed or vacated on appeal;

10          Finjan’s claims for infringement of U.S. Patent No. 7,613,926 (Counts V and VI of

11   Dkt. No. 112) are dismissed with prejudice in the event the ESET judgment of invalidity of the ’780

12   patent becomes final without any further appeal and are dismissed without prejudice to Finjan’s

13   reassertion of infringement claims against PAN if and only if the ESET judgment of invalidity of

14   the ’780 patent is reversed or vacated on appeal;

15          Finjan’s claims for infringement of U.S. Patent No. 8,677,494 (Counts XIII and XIV of

16   Dkt. No. 112) are dismissed with prejudice in the event the ESET judgment of invalidity of the ’780

17   patent becomes final without any further appeal and are dismissed without prejudice to Finjan’s

18   reassertion of infringement claims against PAN if and only if the ESET judgment of invalidity of

19   the ’780 patent is reversed or vacated on appeal;

20          PAN’s counterclaims and defenses with regard to U.S. Patent No. 6,804,780 (Counts I and

21   II of Dkt. No. 116) are dismissed without prejudice;

22          PAN’s counterclaims and defenses with regard to U.S. Patent No. 7,613,926 (Counts V and

23   VI of Dkt. No. 116) are dismissed without prejudice; and

24          PAN’s counterclaims and defenses with regard to U.S. Patent No. 8,677,494 (Counts XIII

25   and XIV of Dkt. No. 116) are dismissed without prejudice.

26          If Finjan reasserts its infringement claims on these three patents against PAN after the

27   invalidity judgment against the ’780 Patent is reversed or vacated, the time limitation on damages

28   under 35 U.S.C. § 286 will be tolled and the date for filing of the reasserted infringement claims for

                                                  1                       Case No. 14-cv-04908-PJH
                                                [Proposed] Order RE Dismissal of Three Patents-In-Suit
          Case 4:14-cv-04908-PJH Document 130-1 Filed 06/21/21 Page 3 of 3




 1   the purposes of 35 U.S.C. § 286 shall be the date of filing of the original complaint in this present

 2   action.

 3

 4             IT IS SO ORDERED.
 5

 6   Dated:

 7
                                                      Hon. Phyllis J. Hamilton
 8                                                    United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2                  Case No. 14-cv-04908-PJH
                                                       [Proposed] Order RE Dismissal of Patents-In-Suit
